Case 9:19-cv-80825-DMM Document 23-1 Entered on FLSD Docket 08/20/2019 Page 1 of 11




                      EXHIBIT “A”
Case 9:19-cv-80825-DMM Document 23-1 Entered on FLSD Docket 08/20/2019 Page 2 of 11




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                CASE NO: 19-CV-80825-DMM

   JENNIFER QUASHA, on behalf of her
   son, H.Q., a minor

          Plaintiffs
   vs.

   CITY OF PALM BEACH GARDENS, FLORIDA

         Defendants
   ________________________________/

                                   PRELIMINARY INJUNCTION

          THIS CAUSE comes before the Court on Motion by Plaintiff, JENNIFER QUASHA, on

   behalf of her son, H.Q. for an Expedited Motion for Preliminary Injunction, (D.E. 12) filed on

   August 5, 2019. Defendants have not timely responded pursuant to Local Rule 7.1(c), within 14

   days of filing the motion, but has submitted motion for enlargement of time and an answer which

   outlines their defenses to this matter. As the Defendant has not submitted a response to this motion,

   the Court has reviewed Plaintiff's Expedited Motion, the declaration and exhibits attached thereto,

   and is otherwise fully advised in the premises.

          In the instant motion, the Plaintiff urges the Court to issue a preliminary injunction to cease

   the sale of peanuts at the Defendant City of Palm Beach Gardens, Florida (“City”) at Gardens Park

   when her six-year old son, who has a severe peanut allergy, plays T-Ball in the Palm Beach Youth

   Athletic Association (PBGYAA) league. The Plaintiff exhausted all voluntary administrative

   preconditions to obtain relief, and after filing her claims, and receiving an answer from the City,

   files a motion requesting immediate relief from this court. Her relief is granted, as follows:
Case 9:19-cv-80825-DMM Document 23-1 Entered on FLSD Docket 08/20/2019 Page 3 of 11
                                                           Quasha v. City of Palm Beach Gardens, FL
                                                                        Case No. 19-CV-80825-DMM
                                                                                        Page 2 of 10

          In this action under the Americans with Disabilities Act and Section 504 of the

   Rehabilitation Act, injunctive relief is the predominant relief. In order to issue an injunction under

   the ADA, this Court applies the same factors used in any other case in which an injunction is

   sought. Wilson v. Broward County, Fla., 2008 U.S. Dist. LEXIS 20017, *4 (S.D. Fla. Mar. 14,

   2008).A plaintiff seeking injunctive relief must establish (1) the likelihood of success on the

   merits; (2) an irreparable injury; (3) the balance of the hardships between the plaintiff and

   defendant shows that an injunction is warranted; and (4) an injunction is not contrary to the public

   interest. Angel Flight of Ga., Inc. v. Angel Flight Am., Inc., 522 F.3d 1200, 1208 (11th Cir. 2008).

          The ADA prohibits discrimination against a disabled person by reason of the person's

   disability. See 42 U.S.C. § 12132. To state a claim under Title II of the ADA, Plaintiff must allege:

   (1) that he is a qualified individual with a disability; (2) that he was excluded from participation in

   or denied the benefits of the services, programs, or activities of a public entity or otherwise

   discriminated against by such entity; (3) by reason of such disability. Id.; Shotz v. Cates, 256 F.3d

   1077, 1079 (11th Cir. 2001).

          Facts:

          H.Q. is a six year old boy who lives in Palm Beach Gardens, Florida. When he was four,

   H.Q. tried cashews and became red around the mouth, experienced throat tightness and was

   transported to the hospital in an ambulance. When he has an allergic reaction, H.Q.’s throat closes

   up and/or he gets hives. His lips and eyes can become swollen and his throat tightens up. After

   verifying the severe allergy, H.Q.’s mother, Jennifer Quasha was taught an anaphylaxis action

   plan in the event that H.Q. came in contact with an allergen, which includes the use an epinephrine

   pen and other medications.
Case 9:19-cv-80825-DMM Document 23-1 Entered on FLSD Docket 08/20/2019 Page 4 of 11
                                                         Quasha v. City of Palm Beach Gardens, FL
                                                                      Case No. 19-CV-80825-DMM
                                                                                      Page 3 of 10

          2019 would be the second year in which H.Q. participated in the PBGYAA league. In the

   Fall of 2018, when plaintiff discovered that there practice of throwing the peanut shells on the

   floor of the dugout and benches in the dugout, she requested an accommodation to Seth Abrams,

   who was the president of PBGYAA Baseball that stated:

          Hello, my son [H.Q] is deadly allergic to peanuts. He is playing t ball this season
          and I notice the peanut shells all over the dugout and at the concession stand. The
          lady who works the concession suggested I email you. I’ve heard they’ve taken the
          peanuts away in the past for kids with allergies. Thank you so much.
          Jennifer and Michael and Quasha.

   12-1 at ¶ 17. When Mr. Abrams denied the accommodation and state that he could not stop selling

   peanuts because “its baseball”, plaintiff complained to the City of Palm Beach Gardens. Id. At

   that time, Ron Ferris, the city manager of the City of Palm Beach Gardens, offered three

   accommodations: (1) the dugouts be swept each day prior to first use of the day; (2) all of H.Q.'s

   Fall T-ball games be scheduled as the first game of every game day; and (3) the park not sell any

   peanuts until the conclusion of H.Q.’s games. Id. at ¶ 18. When the same request was made for

   the spring of 2019 or the Fall of 2019, it was denied. Plaintiff’s first denial was on January 16,

   2019, through Mr. Daniel Prieto, the Deputy Leisure Services Administrator for the City of Palm

   Beach Gardens, who denied the requested accommodation and informed Mrs. Quasha that there

   was nothing that could be done, they would not sweep out the dugouts, and they would not stop

   selling peanuts during the game. Id. at ¶ 28. Mr. Prieto further suggested that he could transfer

   H.Q. to the North Palm Beach League. Id. Then, at this point, Ms. Quasha contacted the city

   councilmembers and complained about the situation. Id. at ¶ 32. They pledged their assistance to

   resolve it with the city manager and the PBGYAA, but there was no response after April 3, 2019.

   Id. at ¶ 32. Consequently, on April 15, 2019, Ms. Quasha filed a formal 504 ADA and Title II

   complaint to the City of Palm Beach Gardens’ ADA Coordinator, Stephen J. Stepp. Id. at ¶ 33.
Case 9:19-cv-80825-DMM Document 23-1 Entered on FLSD Docket 08/20/2019 Page 5 of 11
                                                            Quasha v. City of Palm Beach Gardens, FL
                                                                         Case No. 19-CV-80825-DMM
                                                                                         Page 4 of 10

   Through the investigation, Ms. Quasha advised the ADA coordinator that the issue was the contact

   with peanuts, and that H.Q. could not be in a dugout with tossed peanut shells, peanut oil and fallen

   peanuts. Id. at ¶ 35.

              On May 9, 2019, Mrs. Quasha received a formal response to her ADA/504 grievance, and

   the City informed Ms. Quasha that H.Q. would not be able to receive the same accommodation for

   the spring 2019 T-ball season that he had in the Fall 2018 T-ball season, and included the following

   reasons:

              a. Due to the increase in players and teams in the spring league compared to the
              fall, it would be too difficult to make this accommodation work.
              b. H.Q. should play in a league at a park in North Palm Beach, Florida since they
              do not sell concessions and it would be safer for H.Q.
              c. Having H.Q. play in the PBGYAA league would constitute a threat to himself
              due to the amount of peanuts around the field.

   Id. at ¶ 37. The final accommodation offer the city was willing to make was for the concession

   stand to have brooms for parents and volunteers to use and that the City would install a sign that

   informed “patrons that children with food allergies are present and encouraging them to place their

   peanut shells into trash receptacles.” Id. at ¶ 38. Ms. Quasha and her husband rejected this

   accommodation request because it would prevent H.Q. from playing T-ball with his friends and

   the opportunity to carpool with members of the community. Id. at ¶ 39. Moreover, H.Q. does not

   have any friends that play in the league in North Palm Beach and has never been to that park. Id.

   at ¶ 40.

              1. H.Q. has a disability

              The Americans with Disabilities Act, as amended, defines the definition of disability more

   broadly and H.Q. easily meets the requirements to establish that he is a person protected by the

   statute. Under the ADA, term “disability” has a three-pronged definition. To establish disability
Case 9:19-cv-80825-DMM Document 23-1 Entered on FLSD Docket 08/20/2019 Page 6 of 11
                                                              Quasha v. City of Palm Beach Gardens, FL
                                                                           Case No. 19-CV-80825-DMM
                                                                                           Page 5 of 10

   under ADA, plaintiff must show either (A) a physical or mental impairment that substantially

   limits one or more major life activities of such individual; (B) a record of such an impairment; or

   (C) being regarded as having such an impairment.” 42 U.S.C. § 12102(1). H.Q. falls with the first

   and second definitions of disability.

           An allergy which would cause a person to undergo anaphylactic shock including difficulty

   breathing is a disability. See 42 U.S.C. § 12102(4)(D) (“an impairment that is episodic or in

   remission is a disability if it would substantially limit a major life activity when active.”); see J.D.

   v. Colonial Williamsburg Found., No. 18-1725, 2019 U.S. App. LEXIS 16325 (4th Cir. May 31,

   2019), (finding that an eleven year old boy with a gluten-free diet was a person with a disability

   because he experienced digestive symptoms when he ingested gluten.) Furthermore, because

   plaintiff requested and was provided the same accommodation previously by the PBGYAA, and

   the City had notice of the accommodation, there is a “record of such an impairment.”

           2. H.Q. was denied the benefits of the services, programs, or activities of a public
              entity or otherwise discriminated against by such entity; by reason of such
              disability

           The program or service offered by the City of Palm Beach Gardens are the city fields and

   the programs and services that it, or its agents or licensees provide on its fields. The City recognizes

   the Palm Beach Youth Athletic Association (PBGYAA) as the “City’s recognized provider of

   youth recreational sports leagues.”1 Under Title II of the ADA, the City cannot deny a child with

   a disability “any aid, benefit, or service, may not, directly or through contractual, licensing or other

   arrangements,” 28 CFR § 35.130(b)(1). By denying H.Q. an accommodation, and then directing

   that he should play in a field or a league outside of the City because of the absence of peanuts,



   1
    Fall 2019 Gardens Life Brochure, p. 9, found at https://www.pbgfl.com/DocumentCenter/View/12408/Gardens-
   Life-Brochure-FALL-2019-PDF, last accessed 8/4/2019
Case 9:19-cv-80825-DMM Document 23-1 Entered on FLSD Docket 08/20/2019 Page 7 of 11
                                                              Quasha v. City of Palm Beach Gardens, FL
                                                                           Case No. 19-CV-80825-DMM
                                                                                           Page 6 of 10

   violates the ADA by excluding an otherwise qualified boy from the programs or activates of the

   City of Palm Beach Gardens.

           Defenses:

           Even though the Defendant did not submit a response to the Motion for Preliminary

   Injunction, they had asserted several defenses in their Motion for Enlargement, dated August 8,

   2019 (DE 13), reply filed on August 12, 2019 (DE 16) and their Answer and Affirmative Defenses

   (DE 11), each of which does not alter the likelihood of success on the merits:

           (1) The City has the non-delegable duty to comply with the Americans with
               Disabilities in their parks.

           Prior to each of the prohibitions in the regulations under Title II of the ADA, the regulation

   provides as follows: “A public entity, in providing any aid, benefit, or service, may not, directly

   or through contractual, licensing, or other arrangements, on the basis of disability ….”28 CFR §

   35.130(b)(1). Private entities, contracted to provide services for public entities, must also comply

   with the obligations set forth in the ADA. See Hunter v. District of Columbia, 64 F. Supp. 3d 158,

   169 (D.D.C. 2014) (collecting cases of public entities that have an obligation to ensure that its

   private contractors comply with Title II of the ADA). “[T]he language of Title II's

   antidiscrimination provision does not limit the ADA's coverage to conduct that occurs in the

   'programs, services, or activities' of [a public entity]" but that "it is a catch-all phrase that prohibits

   all discrimination by a public entity, regardless of the context[.]'" Bledsoe v. Palm Beach Cnty.

   Soil & Water Conservation Dist., 133 F.3d 816, 822 (11th Cir. 1998) (citing Innovative Health

   Systems, Inc. v. City of White Plains, 117 F.3d 37, 44-45 (2d Cir.1997)); see also Bircoll v. Miami-

   Dade Cnty., 480 F.3d 1072, 1085-86 (11th Cir. 2007) (noting that the Eleventh Circuit "already

   has explained that the final clause of § 12132 'protects qualified individuals with a disability
Case 9:19-cv-80825-DMM Document 23-1 Entered on FLSD Docket 08/20/2019 Page 8 of 11
                                                             Quasha v. City of Palm Beach Gardens, FL
                                                                          Case No. 19-CV-80825-DMM
                                                                                          Page 7 of 10

   from being subjected to discrimination by any such entity, and is not tied directly to the services,

   programs, or activities of the public entity"). The example of a private entity that uses facilities in

   a public entities park is explicitly intended to be covered under the ADA. In the ADA technical

   service manual it provides as follows:

          II-1.3000 Relationship to title III. Public entities are not subject to title III of the
          ADA, which covers only private entities. Conversely, private entities are not
          subject to title II. In many situations, however, public entities have a close
          relationship to private entities that are covered by title III, with the result that certain
          activities may be at least indirectly affected by both titles.

          ILLUSTRATION 1: A privately owned restaurant in a State park operates for the
          convenience of park users under a concession agreement with a State department
          of parks. As a public accommodation, the restaurant is subject to title III and must
          meet those obligations. The State department of parks, a public entity, is subject to
          title II. The parks department is obligated to ensure by contract that the restaurant
          is operated in a manner that enables the parks department to meet its title II
          obligations, even though the restaurant is not directly subject to title II.2

          In this matter, the City was involved in the accommodation process with Ms. Quasha and

   outsourced its sports leagues for City residents and uses their tax dollars to subsidize the leagues,

   and discriminates against non-residents. The activities are held only on City park fields, and

   operated by City residents, in conjunction with city officials.

          (2) The Accommodation would not be a Fundamental Alteration




   2
    The Americans with Disabilities Act Title II Technical Assistance Manual - Covering State and
   Local Government Programs and Services (1993), found at https://www.ada.gov/taman2.html#II-
   1.3000 (last accessed 8/4/2019). Under Chevron, U.S.A., Inc. v. Natural Resources Defense
   Council, Inc., 467 U.S. 837, 844, 104 S. Ct. 2778, 2782, 81 L. Ed. 2d 694 (1984), "considerable
   weight should be accorded to an executive department's construction of a statutory scheme," unless
   the regulations are "arbitrary, capricious, or manifestly contrary to the statute." The DOJ
   regulations provide clearly that Title II encompasses employment actions against public entities.
   The regulations are neither "arbitrary, capricious, nor manifestly contrary to the statute." Id. at 844,
   104 S. Ct. at 2782.
Case 9:19-cv-80825-DMM Document 23-1 Entered on FLSD Docket 08/20/2019 Page 9 of 11
                                                               Quasha v. City of Palm Beach Gardens, FL
                                                                            Case No. 19-CV-80825-DMM
                                                                                            Page 8 of 10

           Title II regulations require that changes be made unless they would necessitate "a

   fundamental alteration in the nature of a service, program, or activity or in undue financial and

   administrative burdens." Shotz v. Cates, 256 F.3d 1077, 1081 n.4 (11th Cir. 2001) (quoting 28

   C.F.R. 35.150(a)(3)). The City has not proffered any reason why suspending the sale of peanuts

   during H.Q.’s game days would be a fundamental alteration in the nature of the operations of their

   service or program, other than peanuts are traditional in baseball. While peanuts and crackerjacks

   are traditional in baseball, it is not an essential or fundamental part of the game. More and more

   major league ballparks are providing peanut-free areas for persons with severe allergies.3 A minor

   league team, the Hartford Yard Goats, have decided to stop selling peanuts entirely at their ball

   park, the Dunkin’ Donuts Park.4 Furthermore, the fields in North Palm Beach do not sell peanuts,

   and the program and service in another city, by the admission of defendant, is identical.

           This case is similar to the suspension of the “walking rule” in a PGA tournament would

   not work a fundamental alteration as it is not an essential attribute to the game itself. PGA Tour,

   Inc. v. Martin, 532 U.S. 661, 683, 121 S. Ct. 1879, 149 L. Ed. 2d 904 (2001). Accepting that “the

   purpose of the walking rule is to subject players to fatigue, which in turn may influence the

   outcome of tournaments,” the Court held that the purpose of the rule was “not compromised in the

   slightest” by the accommodation because it was uncontested that Martin “easily endures greater

   fatigue even with a cart than his able-bodied competitors do by walking.” Id. at 690. Thus, the

   modification did not fundamentally alter the tournament. The sale of peanuts at a T-Ball game is

   not a necessary component to the program in the slightest. Indeed, the city can easily replace the



   3
     http://blog.nimasensor.com/2018/07/16/major-league-peanut-free-ballparks/
   4
     https://www.foodandwine.com/news/hartford-yard-goats-ballpark-peanut-ban;
   https://www.usatoday.com/story/money/2019/02/12/peanuts-cracker-jack-banned-minor-league-park-pro-sports-
   first/2846703002/
Case 9:19-cv-80825-DMM Document 23-1 Entered on FLSD Docket 08/20/2019 Page 10 of 11
                                                            Quasha v. City of Palm Beach Gardens, FL
                                                                         Case No. 19-CV-80825-DMM
                                                                                         Page 9 of 10

    sale of peanuts with the sale of sunflower seeds, a food that H.Q. is not allergic to and is another

    baseball favorite food.

    Irreparable Injury and Public Interest

           In the Eleventh Circuit, a likelihood of success on the merits goes hand in hand with a

    determination of irreparable harm, as “irreparable injury may be presumed from the fact of

    discrimination and violations of [civil rights] statutes.” Gresham v. Windrush Partners, Ltd., 730

    F.2d 1417, 1423 (11th Cir. 1984); see also United States v. Hayes Int’l Corp., 415 F.2d 1038, 1045

    (5th Cir. 1969) (“[I]rreparable injury should be presumed from the very fact that the statute has

    been violated.”). The same court went on to hold “that when a plaintiff who has standing to bring

    suit shows a substantial likelihood that a defendant has violated specific [civil rights] statutes and

    regulations, that alone, if unrebutted, is sufficient to support an injunction remedying those

    violations.” Id. Such a showing also gives rise to a presumption of future violations and harm. See

    Silver Sage v. City of Desert Hot Springs, 251 F. 3d 814, 826-827 (9th Cir. 2001).

           Regarding the public interest prong, granting injunctive relief advances the public interest

    because it “benefit[s] not only the claimant but all other persons subject to the practice or rule

    under attack.” Sandford v. R.L. Coleman Realty Co., Inc., 573 F.2d 173, 178 (4th Cir. 1978).

    Defendants’ interest in continuing discriminatory practices by excluding children with allergies

    from its services and program is undoubtedly subservient to the preemptive effect of the federal

    civil rights laws as enacted by Congress. See Alexander v. Gardner-Denver Co., 415 U.S. 36, 51

    (1974) (“Title VII’s strictures are absolute and represent a Congressional command that each

    employee be free from discriminatory practices.’). Congress and the courts have emphatically

    declared that the public interest is served by effective enforcement of the federal civil rights laws.
Case 9:19-cv-80825-DMM Document 23-1 Entered on FLSD Docket 08/20/2019 Page 11 of 11
                                                               Quasha v. City of Palm Beach Gardens, FL
                                                                            Case No. 19-CV-80825-DMM
                                                                                           Page 10 of 10

             In the present case, H.Q. can demonstrate that he suffered an irreparable injury because he

    was discriminated against because of his disability. As such, this Court should find that H.Q. will

    suffer an irreparable injury because he has and will continue to lose his sense of emotional and

    psychological well-being by being excluded from T-Ball. There are no hardships that the City will

    suffer if they cease this discrimination.

             It is therefore ORDERED and ADJUDGED that:

             1. Pursuant to Rule 65, Fed. R. Civ. P., Defendant, its agents, employees, lessees, as well

    as those acting in concert with them, are enjoined from selling peanuts on days that H.Q. will play

    T-Ball at Gardens Park, and will continue their practice of sweeping the dugouts in the morning

    prior to the start of use of the fields in Gardens Park.

             2. Defendant, its agents, employees, lessees, as well as those acting in concert with them,

    are enjoined from discriminating on the basis of H.Q.’s disability in his participation in the services

    programs of the Defendant.

             3. Defendant is directed to serve this order on the Palm Beach Gardens Youth Athletic

    League board members, as well as employees of the Defendant who operate Gardens Park.

             4. The Order expires upon final judgment of this court, or other time as ordered by this

    court.

             5. Defendants motion for enlargement of time (DE 13) is DENIED as moot.

    DONE and ORDERED in chambers in West Palm Beach, Palm Beach County, Florida on this
    ____ day of August, 2019.


                                                                    _____________________________
                                                                    Honorable Donald M. Middlebrooks
                                                                    United States District Judge

    cc. All Counsel of Record
